          Case 2:06-cv-01264-KJD-DJA Document 102 Filed 10/23/20 Page 1 of 2




1
                              UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3

4
      KITRICH A. POWELL,                            Case No. 2:06-cv-01264-KJD-DJA
5
            Petitioner,
6                                                   ORDER GRANTING
            v.                                      MOTION FOR EXTENSION OF TIME
7                                                   (ECF NO. 101)
8     WILLIAM GITTERE, et al.,
9           Respondents.
10

11

12         This capital habeas corpus case was stayed on January 15, 2008 (ECF No. 50),
13   pending exhaustion of claims in state court, and the stay was lifted on August 24, 2020
14   (ECF No. 100), after the state-court proceedings were completed. The petitioner, Kitrich
15   A. Powell, represented by appointed counsel (the Federal Public Defender for the
16   District of Nevada), was then due to file a second amended petition for writ of habeas
17   corpus by October 23, 2020. See Order entered August 24, 2020 (ECF No. 100) (60
18   days to file second amended petition).
19         On October 22, 2020, Powell filed a motion for extension of time (ECF No. 101),
20   requesting a 122-day extension of time, to February 22, 2021, to file his second
21   amended petition. Powell’s counsel states that the 122-day extension of time is
22   necessary because of her obligations in other cases, because she has leave scheduled
23   during the holiday season, because she believes it is necessary to have Powell’s mental
24   health assessed, and because that assessment, as well as in-person attorney-client
25   visitation, has been delayed by restrictions resulting from the ongoing COVID-19
26   pandemic. See Motion for Extension of Time (ECF No. 101). Respondents do not
27   oppose the motion for extension of time.
28
                                                1
           Case 2:06-cv-01264-KJD-DJA Document 102 Filed 10/23/20 Page 2 of 2




1              The Court finds that the motion for extension of time is made in good faith and

2    not solely for the purpose of delay, and that there is good cause for the extension of

3    time requested. The Court will grant that extension of time.

4              The Court will not, however, look favorably upon any motion to further extend this

5    deadline. It has been 29 years since Powell was convicted of murder and sentenced to

6    death, and he claims to be factually innocent. Powell’s counsel does not explain why

7    preparation of the second amended petition should require a great deal of time.

8    Presumably, by now, all Powell’s claims have been articulated in other pleadings in

9    either federal or state court and have been exhausted in state court. Powell’s counsel

10   does not explain why she must meet with Powell in person before filing the second

11   amended petition. Moreover, Powell’s counsel does not explain why the contemplated

12   assessment of Powell’s mental health must be completed before the second amended

13   petition can be filed. The Court expects that Powell’s second amended petition will be

14   filed by the deadline set in this order.

15             IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time

16   (ECF No. 101) is GRANTED. Petitioner will have until and including February 22, 2021,

17   to file his second amended petition for writ of habeas corpus.

18             IT IS FURTHER ORDERED that, in all other respects, the schedule for further

19   proceedings set forth in the Order entered August 24, 2020 (ECF No. 100) will remain in

20   effect.

21

22             DATED THIS 23rd day of October, 2020.
23

24
                                                 KENT J. DAWSON,
25                                               UNITED STATES DISTRICT JUDGE
26

27

28
                                                    2
